 


109 HR 5043 IH: Restoring America’s Competitiveness Act of 2006
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5043 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Mr. Cardin (for himself and Mr. Levin) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend United States trade laws to address more effectively import crises, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Restoring America’s Competitiveness Act of 2006. 
(b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title; table of contents. 
Title I—Implementing a 21st Century Strategic Trade Policy for the United States 
Sec. 101. National Commission on International Economic Policy. 
Sec. 102. ITC reports on trade agreements. 
Sec. 103. Negotiating objectives regarding trade remedy laws. 
Sec. 104. Consultations and assessments regarding trade Agreements. 
Sec. 105. Effective date. 
Title II—American Manufacturing Competitiveness 
Sec. 201. Affirmation of negotiating objective on border taxes. 
Sec. 202. Presidential certification; application of U.S. countervailing duty law. 
Title III—Dispute Settlement 
Subtitle A—Congressional Advisory Commission on WTO Dispute Settlement 
Sec. 301. Congressional findings and purpose. 
Sec. 302. Establishment of Commission. 
Sec. 303. Duties of the Commission. 
Sec. 304. Powers of the Commission. 
Sec. 305. Definitions. 
Sec. 306. Effective date. 
Subtitle B—Participation in WTO Panel Proceedings 
Sec. 311. Participation in WTO panel proceedings. 
Sec. 312. Definitions. 
Subtitle C—Trade Dispute Functions 
Sec. 321. Responsibility of USTR. 
Title IV—Subsidies 
Sec. 401. Application of countervailing duties to nonmarket economy countries. 
Sec. 402. Clarification to include exchange-rate manipulation as countervailable subsidy under title VII of the Tariff Act of 1930. 
Sec. 403. ITC study of subsidies by People’s Republic of China. 
Title V—Strengthening U.S. Unfair Trade Laws 
Subtitle A—Determination of Dumping 
Sec. 501. Polling of industry support in antidumping cases. 
Sec. 502. New shipper bonding privilege. 
Sec. 503. Prevention of circumvention. 
Sec. 504. Absorption of antidumping duties. 
Sec. 505. Absorption of antidumping duties in sunset review. 
Sec. 506. Export price and constructed export price. 
Sec. 507. Nonmarket economy methodology. 
Sec. 508. Adjustment of constructed values for imputed credit costs. 
Sec. 509. Determinations on the basis of facts available. 
Subtitle B—Determination of Subsidization 
Sec. 521. Countervailable subsidy. 
Subtitle C—Determination of Material Injury 
Sec. 531. Period to determine material injury. 
Sec. 532. Captive production. 
Sec. 533. Price. 
Sec. 534. Vulnerability of industry; cumulation. 
Sec. 535. Causal relationship between imports and injury. 
Sec. 536. Perishable agricultural products. 
Sec. 537. Antidumping cases against the European Union. 
Sec. 538. Verification by the commission. 
Subtitle D—General Provisions 
Sec. 541. Determination of cash deposit rates. 
Sec. 542. Exchange of information between and among agencies. 
Sec. 543. Liquidation of certain entries. 
Sec. 544. Assistant Attorney General for Trade Law Enforcement. 
Subtitle E—Effective Date 
Sec. 551. Effective date. 
Title VI—Safeguard amendments 
Subtitle A—Safeguards in General 
Sec. 601. Amendments to chapter 1 of title II of the Trade Act of 1974. 
Subtitle B—Fair Trade with China 
Sec. 611. Clarification of standard for Presidential action on ITC finding of market disruption. 
Subtitle C—Report on Doha Round 
Sec. 621. Report. 
Title VII—Miscellaneous provisions 
Sec. 701. Construction. 
Sec. 702. Application to goods from Canada and Mexico.   
IImplementing a 21st Century Strategic Trade Policy for the United States 
101.National Commission on International Economic Policy 
(a)EstablishmentThere is established a commission to be known as the National Commission on International Economic Policy (in this section referred to as the Commission). 
(b)ResponsibilitiesThe Commission shall prepare and submit to the Congress, not later than 12 months after the members of the Commission are first appointed, a report containing the Commission’s recommendations for a comprehensive trade negotiating strategy for the United States. In the report, the Commission shall address the following: 
(1)Burgeoning United States trade deficits and their consequences for the United States and global economies. 
(2)Historically unprecedented levels of foreign holdings of United States debt arising out of the deficits, and the consequences of those levels for the United States and global economies. 
(3)New evidence and reports that increased trade alone does not increase standards of living in the United States or around the world. 
(4)The causes and impact of badly stalled multilateral trade negotiations and options for moving the negotiations to closure speedily. 
(5)Disturbing data that most of the world’s poorest countries account for a smaller share of world trade in 2006 than they did a generation ago. 
(6)Challenges and new responsibilities facing more advanced developing countries. 
(7)The impact of the People’s Republic of China on global trade flows. 
(8)The impact of unfair trade practices by the People’s Republic of China, including currency manipulation and subsidies. 
(9)The adequacy of existing international trade rules to address resurgent government industrial policies aborad, such as in the People’s Republic of China, the Russian Federation, and the European Union, and in sectors such as large commercial aircraft and commercial aircraft engines. 
(10)The decline of the United States manufacturing sector in general and employment in the United States manufacturing sector in particular. 
(11)Outsourcing and temporary entry issues in the services sector. 
(c)Membership 
(1)AppointmentThe Commission shall be composed of 9 members, who shall be appointed as follows: 
(A)2 members shall be appointed by the Speaker of the House of Representatives. 
(B)2 members shall be appointed by the minority leader of the House of Representatives. 
(C)2 members shall be appointed by the majority leader of the Senate. 
(D)2 members shall be appointed by the minority leader of the Senate. 
(E)1 member, who shall be the chairperson of the Commission, shall be appointed by the other 8 members of the Commission. 
(2)QualificationsMembers of the Commission shall be appointed from among persons who, because of their knowledge and experience, are leaders in the field of international trade and finance, including leaders in the fields of labor, business, nongovernmental organizations, and academia. Members shall be appointed without regard to political affiliation and solely on the basis of their fitness to perform the duties of the Commission. 
(3)DateThe appointments of the initial members of the Commission shall be made not later than 30 days after the date of the enactment of this Act. 
(4)Period of appointment; vacancies 
(A)In generalMembers of the Commission shall each be appointed for the life of the Commission. 
(B)VacanciesAny vacancy on the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment was made and shall be subject to the same conditions as the original appointment.  
(d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting. 
(e)MeetingsThe Commission shall meet at the call of the Chairperson. 
(f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(g)FundingMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(h)Information from Federal agencies and departments 
(1)In generalThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the provisions of this section. Upon the request of the chairperson of the Commission, the head of such department or agency shall furnish the information requested to the Commission in a timely manner. 
(2)ConfidentialityThe Commission shall protect from disclosure any document or information submitted to it by a department or agency of the United States which the agency or department requests be kept confidential. The Commission shall not be considered to be an agency for purposes of section 552 of title 5, United States Code. 
(i)HearingsThe Commission may hold such hearings as the Commission considers necessary to carry out its functions. 
(j)Termination of CommissionThe Commission shall terminate 30 days after the date on which it submits its report to the Congress under subsection (b). 
(k)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
102.ITC reports on trade agreementsSection 2104 of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3804) is amended— 
(1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection: 
 
(f)Reports by ITC 
(1)Prior to negotiationsAt least 120 days before initiating negotiations with respect to any agreement that is subject to the provisions of section 2103(b), the President shall notify the International Trade Commission of the proposed negotiations. The Commission shall, by not later than the end of that 120-day period, prepare and submit to the Congress a comprehensive report on the effects the proposed agreement may have on industries in the United States, both in terms of effects of increased imports into the United States and benefits of potential increases in exports of products and services of the United States to foreign countries that would be parties to the agreement. 
(2)Subsequent reportsThe International Trade Commission shall prepare and submit to the Congress reports on the effects of any agreement subject to the provisions of section 2103(b) that is entered into pursuant to the negotiations on which a report is submitted under paragraph (1), both in terms of effects of increased imports into the United States and benefits of increased exports of products and services of the United States to foreign countries that are parties to the agreement. Reports under this paragraph shall be submitted to the Congress not later than 1 year, 3 years, 5 years, and 10 years after the agreement is entered into..   
103.Negotiating objectives regarding trade remedy lawsSection 2102(b)(14) of the Trade Act of 2002 (19 U.S.C. 3801(b)) is amended by adding at the end the following flush sentence: 
 
In order to carry out subparagraph (A), the United States Trade Representative should not agree to any proposal, whether in the context of a trade agreement entered into under the auspices of the World Trade Organization, or a free trade agreement with another country or group of countries, that would, either individually or in combination with other proposals, weaken existing United States trade remedy laws contained in title VII of the Tariff Act of 1930 or chapter 1 of title II of the Trade Act of 1974, including any proposal that would make obtaining relief under those provisions more difficult, uncertain, or costly for domestic industries to achieve or maintain over time..  
104.Consultations and assessments regarding trade AgreementsSection 2104(d)(3)(A) of the Trade Act of 2002 (19 U.S.C. 3804(d)(3)(A)) is amended— 
(1)in clause (i), by striking and after the semicolon; 
(2)in clause (ii), by striking the period and inserting a semicolon; and 
(3)by adding after clause (ii) the following: 
 
(iii)with respect to each specific proposal that could require amendments to title VII of the Tariff Act of 1930 or chapter 1 of title II of the Trade Act of 1974, whether and to what extent the proposal would, either individually or in combination with other proposals, make obtaining relief under these provisions more difficult, uncertain, or costly for domestic industries to achieve or maintain over time; and 
(iv)for each specific proposal that the President reports would not (whether individually or in combination with other proposals) make obtaining relief under title VII of the Tariff Act of 1930 or chapter 1 of title II of the Trade Act of 1974 more difficult, uncertain, or costly for domestic industries to achieve or maintain over time, a detailed explanation providing the basis for this conclusion.. 
105.Effective dateThe amendments made by this title take effect on the date of the enactment of this Act. 
IIAmerican Manufacturing Competitiveness 
201.Affirmation of negotiating objective on border taxesThe Congress reaffirms the negotiating objective relating to border taxes set forth in section 2102(b)(15) of the Trade Act of 2002 (19 U.S.C. 3802(b)(15). 
202.Presidential certification; application of U.S. countervailing duty law 
(a)Certification by the PresidentIf by January 1, 2008, the President does not certify to the Congress that, under the Agreement on Subsidies and Countervailing Measures or subsequent agreement of the World Trade Organization, the full or partial exemption, remission, or deferral specifically related to exports of direct taxes is treated in the same manner as the full or partial exemption, remission, or deferral specifically related to exports of indirect taxes, then as of January 1, 2008, the Secretary of Commerce, in any investigation conducted under subchapter A of title VII of the Tariff Act of 1930 to determine whether a countervailable subsidy is being provided with respect to a product of a country that provides the full or partial exemption, remission, or deferral specifically related to exports of indirect taxes on products exported from that country, shall treat as a countervailable subsidy the full or partial exemption, remission, or deferral specifically related to exports of indirect taxes paid on that product. 
(b)DefinitionsIn this section: 
(1)Agreement on subsidies and countervailing measuresThe term Agreement on Subsidies and Countervailing Measures means the agreement referred to in section 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)). 
(2)Direct taxesThe term direct taxes means taxes on wages, profits, interest, rents, royalties, and all other forms of income, and taxes on the ownership of real property. 
(3)Import chargesThe term import charges means tariffs, duties, and other fiscal charges that are levied on imports. 
(4)Indirect taxesThe term indirect taxes means sales, excise, turnover, value added, franchise, stamp, transfer, inventory, and equipment taxes, border taxes, and all taxes other than direct taxes and import charges.  
(5)Full or partial exemption, remission, or deferral specifically related to exports of direct taxesThe term full or partial exemption, remission, or deferral specifically related to exports of direct taxes means direct taxes that are paid to the United States Government by a business concern and are fully or partially exempted, remitted, or deferred by the Government by reason of the export by that business concern of its products from the United States. 
(6)Full or partial exemption, remission, or deferral specifically related to exports of indirect taxesThe term full or partial exemption, remission, or deferral specifically related to exports of indirect taxes means indirect taxes that are paid to the government of a country by a business concern and are fully or partially exempted, remitted, or deferred by that government by reason of the export by that business concern of its products from that country. 
(c)Effective period 
(1)In generalSubsection (a) shall cease to be effective on the date on which the President makes a certification described in subsection (a). 
(2)Termination of cvd ordersAny countervailing duty order that is issued pursuant to an investigation conducted under subsection (a) and is still in effect on the date described in paragraph (1) shall terminate on that date. 
IIIDispute Settlement 
ACongressional Advisory Commission on WTO Dispute Settlement 
301.Congressional findings and purpose 
(a)FindingsThe Congress finds the following: 
(1)The United States joined the World Trade Organization as an original member with the goal of creating an improved global trading system and providing expanded economic opportunities for United States workers, farmers, and businesses. 
(2)The dispute settlement rules of the WTO were created to enhance the likelihood that governments will observe their WTO obligations. 
(3)These dispute settlement rules help ensure that the United States can reap the full benefits of its participation in the WTO. 
(4)Successful operation of the WTO dispute settlement system was critical to congressional approval of the Uruguay Round Agreements and is critical to continued support by the United States for the WTO. In particular, it is imperative that dispute settlement panels and the Appellate Body— 
(A)operate with fairness and in an impartial manner; 
(B)strictly observe the terms of reference and any applicable standard of review set forth in the Uruguay Round Agreements; and 
(C)not add to the obligations, or diminish the rights, of WTO members under the Uruguay Round Agreements in violation of Articles 3.2 and 19.2 of the Dispute Settlement Understanding. 
(5)An increasing number of reports by dispute settlement panels and the Appellate Body have raised serious concerns within the Congress about the ability of the WTO dispute settlement system to operate in accordance with paragraph (4). 
(6)In particular, several reports of dispute settlement panels and the Appellate Body have added to the obligations and diminished the rights of WTO members, particularly under the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade 1994, the Agreement on Subsidies and Countervailing Measures, and the Agreement on Safeguards. 
(7)In order to come into compliance with reports of dispute settlement panels and the Appellate Body that have been adopted by the Dispute Settlement Body, the Congress may need to amend or repeal statutes of the United States. In such cases, the Congress must have a high degree of confidence that the reports are in accordance with paragraph (4). 
(8)The Congress needs impartial, objective, and juridical advice to determine the appropriate response to reports of dispute settlement panels and the Appellate Body. 
(9)The United States remains committed to the multilateral, rules-based trading system. 
(b)PurposeIt is the purpose of this subtitle to provide for the establishment of the Congressional Advisory Commission on WTO Dispute Settlement to provide objective and impartial advice to the Congress on the operation of the dispute settlement system of the World Trade Organization. 
302.Establishment of Commission 
(a)EstablishmentThere is established a commission to be known as the Congressional Advisory Commission on WTO Dispute Settlement (in this subtitle referred to as the Commission). 
(b)Membership 
(1)CompositionThe Commission shall be composed of 5 members, all of whom shall be judges or former judges of the Federal judicial circuits and shall be appointed by the Speaker of the House of Representatives and the President pro tempore of the Senate after considering the recommendations of the Chairman and ranking member of the Committee on Finance of the Senate and the Chairman and ranking member of the Committee on Ways and Means of the House of Representatives. Commissioners shall be chosen without regard to political affiliation and solely on the basis of each Commissioner’s fitness to perform the duties of a Commissioner. 
(2)DateThe appointments of the initial members of the Commission shall be made not later than 90 days after the date of the enactment of this Act. 
(c)Period of appointment; vacancies 
(1)In generalMembers of the Commission shall each be appointed for a term of 5 years, except that of the members first appointed, 3 members shall be appointed for terms of 3 years. 
(2)Vacancies 
(A)In generalAny vacancy on the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment was made and shall be subject to the same conditions as the original appointment. 
(B)Unexpired termAn individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced. 
(d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting. 
(e)MeetingsThe Commission shall meet at the call of the Chairperson. 
(f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(g)Chairperson and Vice ChairpersonThe Commission shall select a Chairperson and Vice Chairperson from among its members. 
(h)FundingMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.  
303.Duties of the Commission 
(a)Advising Congress on the operation of the WTO dispute settlement system 
(1)In generalThe Commission shall review— 
(A)all adverse reports of dispute settlement panels and the Appellate Body which are— 
(i)adopted by the Dispute Settlement Body; and 
(ii)the result of a proceeding initiated against the United States by a WTO member; and 
(B)upon the request of the Committee on Ways and Means of the House of Representatives or the Committee on Finance of the Senate— 
(i)any adverse report of a dispute settlement panel or the Appellate Body— 
(I)which is adopted by the Dispute Settlement Body; and 
(II)in which the United States is a complaining party; or 
(ii)any other finding which is contained in a report of a dispute settlement panel or the Appellate Body that is adopted by the Dispute Settlement Body. 
(2)Scope of reviewThe Commission shall advise the Congress in connection with each adverse finding or other finding under paragraph (1) (B) only whether— 
(A)the dispute settlement panel or the Appellate Body, as the case may be— 
(i)exceeded its authority or its terms of reference; 
(ii)added to the obligations, or diminished the rights, of the United States under the Uruguay Round Agreement which is the subject of the finding; 
(iii)acted arbitrarily or capriciously, engaged in misconduct, or demonstrably departed from the procedures specified for panels and the Appellate Body in the applicable Uruguay Round Agreement; and 
(iv)deviated from the applicable standard of review, including in antidumping, countervailing duty, and other unfair trade remedy cases, the standard of review set forth in Article 17.6 of the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade 1994; and 
(B)the finding is consistent with the original understanding by the United States of the Uruguay Round Agreement that is the subject of the finding as explained in the statement of administrative action approved under section 101(a) of the Uruguay Round Agreements Act (19 U.S.C. 3511(a)). 
(3)No deferenceApplying the standards set forth in paragraph (2) requires that the Commission not accord deference to findings of law made by the dispute settlement panel or the Appellate Body, as the case may be. 
(b)Determination; report 
(1)Determination 
(A)In generalNot later than 150 days after the date on which the Commission receives notice of a report or request under section 304(b), the Commission shall make a written determination with respect to the matters described in paragraph (2) of subsection (a), including a full analysis of the basis for its determination. A vote by a majority of the members of the Commission shall constitute a determination of the Commission, although the members need not agree on the basis for their vote. 
(B)Dissenting or concurring opinionsAny member of the Commission who disagrees with a determination of the Commission or who concurs in such a determination on a basis different from that of the Commission or other members of the Commission, may write an opinion expressing such disagreement or concurrence, as the case may be. 
(2)ReportThe Commission shall promptly report the determinations described in paragraph (1)(A) to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate. The Commission shall include with the report any opinions written under paragraph (1)(B) with respect to the determination. 
(c)Availability to the publicEach report of the Commission under subsection (b)(2), together with the opinions included with the report, shall be made available to the public. 
304.Powers of the Commission 
(a)HearingsThe Commission may hold a public hearing to solicit views concerning a report of a dispute settlement panel or the Appellate Body described in section 303(a)(1), if the Commission considers such hearing to be necessary to carry out the purpose of this subtitle. The Commission shall provide reasonable notice of a hearing held pursuant to this subsection. 
(b)Information from interested parties and Federal agencies 
(1)Notice to Commission 
(A)Under section 303(a)(1)(A)The Trade Representative shall advise the Commission not later than 5 business days after the date the Dispute Settlement Body adopts a report of a panel or the Appellate Body that is to be reviewed by the Commission under section 303(a)(1)(A). 
(B)Under section 303(a)(1)(B)The Committee on Ways and Means or the Committee on Finance, as the case may be, may make and notify the Commission of a request under section 303(a)(1)(B) not later than 1 year after the Dispute Settlement Body adopts the report that is the subject of the request. 
(C)Reports adopted prior to appointment of CommissionWith respect to any report to which section 303(a)(1)(B) applies and that is adopted before the date on which the first members of the Commission are appointed under section 302(b)(2), the Committee on Ways and Means or the Committee on Finance, as the case may be, may make and notify the Commission of a request under section 303(a)(1)(B) with respect to that report not later than 1 year after the date on which the first members of the Commission are appointed under section 302(b)(2). 
(2)Submissions and requests for information 
(A)In generalThe Commission shall promptly publish in the Federal Register notice of the notice received under paragraph (1) from the Trade Representative, the Committee on Ways and Means, or the Committee on Finance, as the case may be, along with notice of an opportunity for interested parties to submit written comments to the Commission. The Commission shall make comments submitted pursuant to the preceding sentence available to the public. 
(B)Information from Federal agencies and departmentsThe Commission may also secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the provisions of this subtitle. Upon the request of the chairperson of the Commission, the head of such department or agency shall furnish the information requested to the Commission in a timely manner. 
(3)Access to panel and Appellate Body documents 
(A)In generalThe Trade Representative shall make available to the Commission all submissions and relevant documents relating to a report of a panel or the Appellate Body described in section 303(a)(1), including any information contained in such submissions identified by the provider of the information as proprietary information or information designated as confidential by a foreign government. 
(B)Public accessAny document which the Trade Representative submits to the Commission shall be available to the public, except information which is identified as proprietary or confidential or the disclosure of which would otherwise violate the rules of the WTO. 
(c)Assistance from Federal agencies; confidentiality 
(1)Administrative assistanceAny agency or department of the United States that is designated by the President shall provide administrative services, funds, facilities, staff, or other support services to the Commission to assist the Commission with the performance of the Commission’s functions. 
(2)ConfidentialityThe Commission shall protect from disclosure any document or information submitted to it by a department or agency of the United States which the agency or department requests be kept confidential. The Commission shall not be considered to be an agency for purposes of section 552 of title 5, United States Code. 
305.DefinitionsIn this subtitle: 
(1)Adverse findingThe term adverse finding means— 
(A)in a proceeding of a panel or the Appellate Body that is initiated against the United States, a finding by the panel or the Appellate Body that any law or regulation of, or application thereof by, the United States, or any State, is inconsistent with the obligations of the United States under a Uruguay Round Agreement (or nullifies or impairs benefits accruing to a WTO member under such an Agreement); or 
(B)in a proceeding of a panel or the Appellate Body in which the United States is a complaining party, any finding by the panel or the Appellate Body that a measure of the party complained against is not inconsistent with that party’s obligations under a Uruguay Round Agreement (or does not nullify or impair benefits accruing to the United States under such an Agreement). 
(2)Appellate BodyThe term Appellate Body means the Appellate Body established by the Dispute Settlement Body pursuant to Article 17.1 of the Dispute Settlement Understanding. 
(3)Dispute Settlement BodyThe term Dispute Settlement Body means the Dispute Settlement Body established pursuant to the Dispute Settlement Understanding. 
(4)Dispute settlement panel; panelThe terms dispute settlement panel and panel mean a panel established pursuant to Article 6 of the Dispute Settlement Understanding. 
(5)Dispute Settlement UnderstandingThe term Dispute Settlement Understanding means the Understanding on Rules and Procedures Governing the Settlement of Disputes referred to in section 101(d)(16) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(16)). 
(6)Terms of referenceThe term terms of reference has the meaning given that term in the Dispute Settlement Understanding. 
(7)Trade RepresentativeThe term Trade Representative means the United States Trade Representative. 
(8)Uruguay Round AgreementThe term Uruguay Round Agreement means any of the Agreements described in section 101(d) of the Uruguay Round Agreements Act. 
(9)World Trade Organization; WTOThe terms World Trade Organization and WTO mean the organization established pursuant to the WTO Agreement. 
(10)WTO AgreementThe term WTO Agreement means the Agreement Establishing the World Trade Organization entered into on April 15, 1994. 
(11)WTO memberThe term WTO member has the meaning given that term in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C. 3501(10)). 
306.Effective dateThis subtitle shall take effect on the date of the enactment of this Act. 
BParticipation in WTO Panel Proceedings 
311.Participation in WTO panel proceedings 
(a)In generalIf the United States Trade Representative, in proceedings before a dispute settlement panel or the Appellate Body of the WTO, seeks— 
(1)to enforce United States rights under a multilateral trade agreement, or 
(2)to defend a challenged action or determination of the United States Government,a private United States person that is supportive of the United States Government’s position before the panel or Appellate Body and that has a direct economic interest in the panel’s or Appellate Body’s resolution of the matters in dispute shall be permitted to participate in consultations and panel proceedings. The Trade Representative shall issue regulations, consistent with subsections (b) and (c), ensuring full and effective participation by any such private person. 
(b)Access to informationThe United States Trade Representative shall make available to persons described in subsection (a) all information presented to or otherwise obtained by the Trade Representative in connection with a WTO dispute settlement proceeding. The United States Trade Representative shall promulgate regulations implementing a protective order system to protect information designated by the submitting member as confidential. 
(c)Participation in panel processUpon request from a person described in subsection (a), the United States Trade Representative shall— 
(1)consult in advance with such person regarding the content of written submissions from the United States to the WTO panel concerned or to the other member countries involved; 
(2)include, if appropriate, such person or its appropriate representative as an advisory member of the delegation in sessions of the dispute settlement panel; 
(3)allow such special delegation member, if such member would bring special knowledge to the proceeding, to appear before the panel, directly or through counsel, under the supervision of responsible United States Government officials; and 
(4)in proceedings involving confidential information, allow the appearance of such person only through counsel as a member of the special delegation. 
312.Definitions In this subtitle: 
(1)Appellate bodyThe term Appellate Body means the Appellate Body established under Article 17.1 of the Dispute Settlement Understanding. 
(2)Dispute settlement panel; panelThe terms dispute settlement panel and panel mean a panel established pursuant to Article 6 of the Dispute Settlement Understanding. 
(3)Dispute settlement understandingThe term Dispute Settlement Understanding means the Understanding on Rules and Procedures Governing the Settlement of Disputes referred to in section 101(d)(16) of the Uruguay Round Agreements Act. 
(4)United States personThe term United States person means— 
(A)a United States citizen or an alien admitted for permanent residence into the United States; and 
(B)a corporation, partnership, or other legal entity organized under the laws of the United States or of any State, the District of Columbia, or any commonwealth, territory, or possession of the United States. 
(5)WTOThe term WTO means the organization established pursuant to the WTO Agreement. 
(6)WTO agreementThe term WTO Agreement means the Agreement Establishing the World Trade Organization entered into on April 15, 1994. 
CTrade Dispute Functions 
321.Responsibility of USTRSection 141(c)(1)(C) of the Trade Act of 1974 (19 U.S.C. 2171(c)(1)(C)) is amended— 
(1)by striking (C) and inserting (C)(i); and 
(2)by adding at the end the following: 
 
(ii)have lead responsibility for investigating, and representing the United States in, disputes before the World Trade Organization and disputes arising under other trade agreements to which the United States is a party;.  
IVSubsidies 
401.Application of countervailing duties to nonmarket economy countries 
(a)In generalSection 701(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1671(a)(1)) is amended by inserting (including a nonmarket economy country) after country each place it appears. 
(b)Use of alternate methodologiesSection 771(5)(E) of the Tariff Act of 1930 (19 U.S.C. 1677(5)(E)) is amended by adding at the end the following: If the administering authority, with respect to a nonmarket economy country, encounters special difficulties in calculating the amount of a benefit under clause (i), (ii), (iii), or (iv), the administering authority may use methodologies for identifying and measuring the subsidy benefit which take into account the possibility that prevailing terms and conditions in that country may not always be available as appropriate benchmarks.. 
(c)Effective dateThe amendments made by subsections (a) and (b) apply to petitions filed under section 702 of the Tariff Act of 1930 on or after the date of the enactment of this Act. 
(d)Antidumping provisions not affectedThe amendments made by subsections (a) and (b) shall not affect the status of a country as a nonmarket economy country for the purposes of any matter relating to antidumping duties under the Tariff Act of 1930. 
402.Clarification to include exchange-rate manipulation as countervailable subsidy under title VII of the Tariff Act of 1930 
(a)Amendments to definition of countervailable subsidySection 771(5)(D) of the Tariff Act of 1930 (19 U.S.C. 1677(5)(D)) is amended— 
(1)by striking The term and inserting (i) The term; 
(2)by redesignating clauses (i) through (iv) as subclauses (I) through (IV), respectively; and 
(3)by adding at the end the following: 
 
(ii)In addition to clause (i), the term provides a financial contribution means to engage in exchange-rate manipulation (as defined in paragraph (5C))..  
(b)Definition of exchange-rate manipulationSection 771 of the Tariff Act of 1930 (19 U.S.C. 1677) is amended by inserting after paragraph (5B) the following new paragraph: 
 
(5C)Definition of exchange-rate manipulation 
(A)In generalFor purposes of paragraphs (5) and (5A), the term exchange-rate manipulation means protracted large-scale intervention by an authority to undervalue its currency in the exchange market that prevents effective balance-of-payments adjustment or that gains an unfair competitive advantage over any other country.  
(B)FactorsIn determining whether exchange-rate manipulation is occurring and a benefit thereby conferred, the administering authority in each case— 
(i)shall consider the exporting country’s— 
(I)bilateral balance-of-trade surplus or deficit with the United States; 
(II)balance-of-trade surplus or deficit with its other trading partners individually and in the aggregate; 
(III)foreign direct investment in its territory; 
(IV)currency-specific and aggregate amounts of foreign currency reserves; and 
(V)mechanisms employed to maintain its currency at a fixed exchange rate relative to another currency and, particularly, the nature, duration, monetary expenditures, and potential monetary expenditures of those mechanisms; 
(ii)may consider such other economic factors as are relevant; and 
(iii)shall measure the trade surpluses or deficits described in subclauses (I) and (II) of clause (i) with reference to the trade data reported by the United States and the other trading partners of the exporting country, unless such trade data are not available or are demonstrably inaccurate, in which case the exporting country’s trade data may be relied upon if shown to be sufficiently accurate and trustworthy. 
(C)Type of economyAn authority found to be engaged in exchange-rate manipulation may have either a market economy or a nonmarket economy or a combination thereof..  
403.ITC study of subsidies by People’s Republic of China 
(a)InvestigationThe United States International Trade Commission shall conduct a study, under section 332 of the Tariff Act of 1930 (19 U.S.C. 1332), regarding how the People’s Republic of China uses government intervention to promote investment, employment, and exports. The study shall comprehensively catalog, and when possible quantify, the practices and policies that central, provincial, and local government bodies in the People’s Republic of China use to support and to attempt to influence decisionmaking in China’s manufacturing enterprises and industries. Chapters of this study shall include, but not be limited to, the following: 
(1)Privatization and private ownership. 
(2)Nonperforming loans. 
(3)Price coordination. 
(4)Selection of industries for targeted assistance. 
(5)Banking and finance. 
(6)Utility rates. 
(7)Infrastructure development. 
(8)Taxation. 
(9)Restraints on imports and exports. 
(10)Research and development. 
(11)Worker training and retraining. 
(12)Rationalization and closure of uneconomic enterprises. 
(b)Timing of Reports on studyThe Congress requests that— 
(1)not later than 9 months after the date of the enactment of this Act, the International Trade Commission complete its study under subsection (a) and submit a report on the study to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate; and 
(2)not later than 1 year after the report under paragraph (1) is submitted, and annually thereafter through 2016, the International Trade Commission prepare and submit to the committees referred to in paragraph (1) an update of the report. 
VStrengthening U.S. Unfair Trade Laws 
ADetermination of Dumping 
501.Polling of industry support in antidumping casesSection 732(c)(4)(D) of the Tariff Act of 1930 (19 U.S.C. 1673a(c)(5)(D)) is amended by adding at the end the following flush sentences: 
 
If a petitioner requests that polling be done because of the large number of producers, the administering authority shall obtain from relevant Federal agencies lists of producers that are compiled for other purposes, including reports of the Census Bureau and the United States Department of Agriculture, to permit such polling. If the agencies are unable or unwilling to supply such information because of privacy or other restrictions, the administering authority shall not poll the industry, but shall exercise its authority to initiate an investigation under subsection (a)(1) if the information in the petition otherwise warrants the initiation of such an investigation.. 
502.New shipper bonding privilege Section 751(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(B)) is amended— 
(1)by striking clause (iii); and 
(2)by redesignating clause (iv) as clause (iii). 
503.Prevention of circumventionSection 781(c) of the Tariff Act of 1930 (19 U.S.C. 1677j(c)) is amended by adding at the end the following new paragraph: 
 
(3)Special ruleThe administering authority shall apply paragraph (1) with respect to altered merchandise excluded from the merchandise description used in an outstanding order or finding, if such application is not inconsistent with the affirmative determination of the Commission on which the order or finding is based.. 
504.Absorption of antidumping dutiesSection 772(d)(1) of the Tariff Act of 1930 (19 U.S.C. 1677a(d)(1)) is amended— 
(1)in subparagraph (C), by striking and; 
(2)in subparagraph (D), by adding and after the semicolon; and 
(3)by adding at the end the following new subparagraph: 
 
(E)the amount of any antidumping duty determined to be due, unless evidence of record demonstrates that such duty will be paid by a purchaser not affiliated with the producer or exporter.. 
505.Absorption of antidumping duties in sunset reviewSection 751(a)(4) of the Tariff Act of 1930 (19 U.S.C. 1675(a)(4)) is amended to read as follows: 
 
(4)Absorption of antidumping dutiesDuring any review under this subsection initiated— 
(A)2 years or 4 years after the publication of an antidumping duty order under section 736(a), or 
(B)after publication of a determination under this section to continue an order or suspension agreement, the administering authority, if requested, shall determine whether antidumping duties have been absorbed by a foreign producer or exporter subject to the order if the subject merchandise is sold in the United States through an importer who is affiliated with that foreign producer or exporter. The administering authority may make such a determination at its discretion, if requested, during a review initiated in any other year under this section. The administering authority shall notify the Commission of its findings regarding such duty absorption for the Commission to consider in conducting a review under subsection (c)..  
506.Export price and constructed export priceSection 772(c)(2)(A) of the Tariff Act of 1930 (19 U.S.C. 1677a(c)(2)(A)) is amended by inserting (including countervailing duties imposed under this title to offset any nonexport subsidies) after duties. 
507.Nonmarket economy methodologySection 773(c)(4) of the Tariff Act of 1930 (19 U.S.C. 1677b(c)(4)) is amended to read as follows: 
 
(4)Valuation of factors of production 
(A)In generalThe administering authority, in valuing factors of production under paragraph (1), shall utilize, to the extent possible, the prices or costs of factors of production in one or more market economy countries that are— 
(i)at a level of economic development comparable to that of the nonmarket economy country; and 
(ii)significant producers of comparable merchandise.In this paragraph, the term surrogate refers to the values, calculations, and market economy countries used under this subparagraph.  
(B)Valuing Materials used in productionIn determining the value of materials used in production under subparagraph (A), the following applies: 
(i)The administering authority may use the value of inputs that are purchased from market economy suppliers and are not suspected of being dumped or subsidized, only for the quantity of such purchases. 
(ii)All materials purchased or otherwise obtained from nonmarket economy countries shall be valued using surrogate values under subparagraph (A). 
(iii)A purchased material shall be viewed as suspected of being subsidized if there are any affirmative findings by the United States or another WTO member of export subsidy programs in the supplying country. 
(iv)A purchased material shall be viewed as suspected of being dumped if there are any affirmative findings by the United States or other WTO member of dumping in the general category of merchandise, or if information supplied by the petitioner or otherwise of record suggests significant underpricing to the purchaser in the nonmarket economy country. 
(v)Surrogate values for materials from a market economy country shall be disregarded as not reflective of prices in that surrogate market only if prices in that market are viewed as aberrational, such as a case in which prices undersell or exceed any reported price in that surrogate market by a large amount. 
(vi)There shall be a presumption that the administering authority will include all market prices from a surrogate market. Prices that are high or low shall be excluded only when it is demonstrated that the prices are not reflective of prices in the surrogate country for the relevant category of merchandise. 
(vii)If amounts pertaining to the cost of production of imports into a surrogate country from market economy suppliers are used for valuing the materials used, such amounts shall be valued on the basis of CIF (cost, insurance, and freight), plus duties paid, to provide a proxy for prices in the surrogate country competing with locally produced goods. Such values shall not be reduced by the import duties. 
(C)Valuing Labor 
(i)The administering authority may use an average of wage rates for market economies, but shall ensure that labor rates used fully reflect all labor costs, including benefits, health care, and pension costs. 
(ii)Labor shall be the total labor employed by a nonmarket economy country producer or used by a nonmarket economy country producer in the overall business, with allocations to other merchandise produced or sold by that producer that is not subject merchandise. 
(iii)Labor shall reflect the average labor for all other producers in the nonmarket economy country that are producing the particular merchandise subject to investigation or review, and shall not be limited to operations used for export. 
(D)Valuing factory overhead, general selling and administrative expenses, and profit 
(i)In generalThe administering authority shall use the best information available with respect to likely values of factory overhead, general selling and administrative expenses, and profit from a surrogate country. If the values determined under subparagraphs (B) and (C) for materials used and labor consumed result in amounts that are demonstrably larger or smaller than the amounts used in determining surrogate ratios from financial or other reports from a surrogate country, adjustments shall be made to the ratios to reflect fully the level of such costs and profits in the surrogate country on a per item produced basis.  
(ii)Ratio definedFor purposes of this subparagraph, the term ratios means— 
(I)the ratio of factory overhead to labor, materials, and energy; 
(II)the ratio of general selling and administrative costs to factory overhead, labor, materials, and energy; and 
(III)the ratio of profit to general selling and administrative costs, factory overhead, labor, materials, and energy. 
(E)Use of confidential information from a domestic producer in a surrogate countryThe administering authority shall generally use publicly available information to value factors of production, except that, in a case in which any foreign producer in the surrogate country used by the administering authority is willing to provide information on factors of production to produce the same class of merchandise and such information is subject to verification, the administering authority shall accept and use such information. The relationship of the foreign producer providing the information to a party to the proceeding shall not be a basis for disqualification.. 
508.Adjustment of constructed values for imputed credit costsSection 773(a)(8) of the Tariff Act of 1930 (19 U.S.C. 1677b(a)(8)) is amended by inserting the following before the period: , except that constructed value may not be adjusted by deducting imputed credit expenses.  
509.Determinations on the basis of facts availableSection 776(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1677e(a)(2)(B) is amended to read as follows:  
 
(B)fails to provide such information by the deadline for submission of the information or in the form and manner required, and in conformity with prior administering authority determinations in the proceeding and final judicial decisions in the proceeding, subject to subsections (c)(1) and (e) of section 782,. 
BDetermination of Subsidization 
521.Countervailable subsidy 
(a)Definition of countervailable subsidySection 771(5)(E) of the Tariff Act of 1930 (19 U.S.C. 1677(5)(E)), as amended by section 401(b) of this Act, is further amended by adding at the end the following: If there is a reasonable indication that a financial contribution by the provision of goods or services has distorted prices for those goods or services in the country that is subject to the investigation or review, or if data regarding such prices are otherwise unavailable, then the administering authority shall measure adequacy of remuneration by reference to data regarding prices for the same or a similar good or service from outside the country that is subject to the investigation or review. The administering authority shall adjust such data to the extent practicable to reflect prevailing market conditions in that country. If there is a reasonable indication that prices within a political subdivision, dependent territory, or possession of a foreign country are distorted, or data are not available, then the administering authority shall measure adequacy of remuneration in that political subdivision, dependent territory, or possession by reference to data from the most comparable area or region in which prices are not distorted, regardless of whether it is in the same country..  
(b)Effective dateThe amendment made by subsection (a) shall apply to any determination under section 705 or 751 of the Tariff Act of 1930 (19 U.S.C. 1671d, 1675) that is made on or after January 1, 2002, including published determinations for which judicial or binational panel review has been initiated or completed pursuant to section 516A of that Act (19 U.S.C. 1516a). To the extent that the amendment made by subsection (a) may be relevant to any such determination that has already been made, the administering authority shall amend the determination and associated countervailing duty order to bring them into compliance with the amendment made by subsection (a), and shall undertake new administrative proceedings, if necessary, to do so. 
CDetermination of Material Injury 
531.Period to determine material injurySection 771(7)(A) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(A)) is amended by adding at the end thereof the following: In cases other than critical circumstances, the Commission shall, in making its preliminary and final determinations of material injury under this title, select an appropriate period for evaluating the applicable statutory criteria up to the date on which the petition is filed or on which the administering authority initiates the investigation, as the case may be..  
532.Captive productionSection 771(7)(C)(iv) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(C)(iv)) is amended to read as follows: 
 
(iv)Captive productionIf domestic producers transfer internally, including to affiliated persons as defined in paragraph (33), significant production of the domestic like product for the production of a downstream article and sell significant production of the domestic like product in the merchant market, then the Commission, in determining market share and the factors affecting financial performance set forth in clause (iii), shall focus primarily on the merchant market for the domestic like product.. 
533.PriceSection 771(7)(C)(ii) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(C)(ii)) is amended by adding at the end the following flush sentence: 
 
The Commission shall not conclude that imports of the subject merchandise do not have a significant effect on prices merely because of the volume of imports of the subject merchandise..  
534.Vulnerability of industry; cumulation 
(a)Section 771(7)(C)(iii) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(C)(iii)) is amended in the last sentence by striking the period at the end and inserting , including whether the industry is vulnerable to the effects of imports of the subject merchandise.. 
(b)CumulationSection 771(7)(G)(i) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(G)(i)) is amended to read as follows: 
 
(i)In generalFor purposes of clauses (i) and (ii) of subparagraph (C), and subject to clause (ii), the Commission shall cumulatively assess the volume and effect of imports of the subject merchandise from all countries subject to petitions filed under section 702(b) or 732(b), or subject to investigations initiated under 702(a) or 732(a), if such petitions were filed, or such investigations were initiated, within 90 days before the date on which the Commission is required to make its final injury determination, and if such imports compete with each other and with the domestic like product in the United States market.. 
535.Causal relationship between imports and injurySection 771(7)(E)(ii) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(E)(ii)) is amended by adding at the end the following: The Commission need not determine the significance of imports of the subject merchandise relative to other economic factors.. 
536.Perishable agricultural products 
(a)Definition of industriesSection 771(4)(A) of the Tariff Act of 1930 (19 U.S.C. 1677(4)(A)) is amended by adding at the end the following: If the Commission determines that an agricultural product has a short shelf life and is a perishable product, the Commission shall treat the producers of the product in a defined period or season as the domestic industry. If the subheading under the Harmonized Tariff Schedule of the United States for an agricultural product has a 6- or 8-digit classification based on the period of time during the calendar year in which the product is harvested or imported, such periods of time constitute a defined period or season for purposes of this paragraph.. 
(b)Determination of injurySection 771(7)(D) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(D)) is amended by adding at the end the following new clauses: 
 
(iii)In the case of an agricultural industry involving a perishable product with a short shelf life, if a request for seasonal evaluation has been made by the petitioners, the Commission shall consider the factors under subparagraph (C) on a seasonal basis during the period identified as relevant. 
(iv)In the case of agricultural products, partially picked or unpicked crops and abandoned acreage may be considered in lieu of other measures of capacity and capacity utilization. 
(v)The impact of other factors, such as weather, on agricultural production and producers shall not be weighed against the contribution of the imported subject merchandise to the condition of the domestic industry.. 
537.Antidumping cases against the European UnionSection 771(3) of the Tariff Act of 1930 (19 U.S.C. 1677(3)) is amended by adding other than those involving the European Union after except for the purpose of antidumping proceedings. 
538.Verification by the commission 
(a)In generalSection 782 of the Tariff Act of 1930 (19 U.S.C. 1677m) is amended by adding at the end the following: 
 
(j)Verification by the commissionThe Commission shall verify information submitted by any foreign producer relied upon in making— 
(1)a final determination in an investigation, and 
(2)a final determination in a review under section 751(c).. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to any investigation or review that is pending on, or is commenced on or after, the date of the enactment of this Act. 
DGeneral Provisions 
541.Determination of cash deposit ratesSection 751(a)(2)(C) of the Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(C)) is amended by adding at the end the following: The ad valorem rate calculated for the assessment of duties shall be used as the ad valorem rate for deposits of estimated duties..  
542.Exchange of information between and among agencies 
(a)Proprietary informationSection 777(b) of the Tariff Act of 1930 (19 U.S.C. 1677f(b)) is amended by adding at the end the following: 
 
(4)Exchange of information between and among agenciesNotwithstanding any other provision of law, proprietary information submitted to the administering authority, the Commission, or the Bureau of Customs and Border Protection may be exchanged between and among those agencies upon their request or upon the request of an interested party, under the following circumstances: 
(A)Proprietary information submitted to the administering authority or to the Commission may be exchanged between such agencies if— 
(i)an interested party identifies proprietary information submitted for the record at one agency that is inconsistent with information of record at the other agency; 
(ii)an interested party identifies proprietary information submitted at one agency that is directly relevant to an issue presented in proceedings before the other agency; or 
(iii)the administering authority or the Commission believes that the incorporation of proprietary information submitted at the other agency would be helpful in reaching its determination in the proceeding. 
(B)Proprietary information submitted to the administering authority, the Commission, or the Bureau of Customs and Border Protection may be exchanged between and among such agencies at the request of the agency or the request of an interested party if such exchange would facilitate the administration and enforcement of the law. 
(5)Use during proceedingsProprietary as well as nonproprietary information of record submitted to or generated by the administering authority or the Commission during any segment of a proceeding (including information from the Bureau of Customs and Border Protection) may be incorporated into the record of any other segment of the same proceeding and released by the administering authority under a protective order to qualified applicants if— 
(A)an interested party identifies proprietary information submitted during one segment of the proceeding that is inconsistent with information submitted in another segment of the proceeding; 
(B)an interested party identifies proprietary information submitted during one segment of the proceeding that is directly relevant to an issue presented in another segment of the proceeding; or 
(C)the administering authority or the Commission believes that the incorporation of a selected portion of the record from one segment of the proceeding would be helpful in reaching its determination in another segment of the proceeding.. 
(b)Limited disclosure under protective orderSection 777(c)(1)(A) of the Tariff Act of 1930 (19 U.S.C. 1677f(c)(1)(A)) is amended by adding at the end the following: The proprietary information released pursuant to this subparagraph under a protective order shall include the records of the Bureau of Customs and Border Protection and the administering authority that are used by those agencies to liquidate entries and assess and collect antidumping and countervailing duties, including the underlying entry documents.. 
(c)Effective dateThe amendments made by this section shall apply with respect to any proceeding under title VII of the Tariff Act of 1930 that is pending on, or is commenced on or after, the date of the enactment of this Act. 
543.Liquidation of certain entriesSection 504(d) of the Tariff Act of 1930 (19 U.S.C. 1504(d)) is amended by adding at the end the following: In the case of any entry that is subject to a antidumping or countervailing duty order, the preceding sentence shall not apply, and such entry shall be liquidated at the rate finally determined by the administering authority or reviewing court.. 
544.Assistant Attorney General for Trade Law Enforcement 
(a)AppointmentSubtitle D of title VII of the Tariff Act of 1930 (19 U.S.C. 1677 et seq.) is amended by adding at the end the following new section: 
 
 784.Assistant Attorney General for Trade Law EnforcementThe President shall appoint, by and with the advice and consent of the Senate, an Assistant Attorney General for Trade Law Enforcement. The Assistant Attorney General for Trade Law Enforcement shall be responsible for investigating and prosecuting fraud in any proceeding under this title.. 
(b)Conforming amendmentThe table of contents for title VII of the Tariff Act of 1930 is amended by inserting after the item relating to section 783 the following new item: 
 
 
Sec. 784. Assistant Attorney General for Trade law Enforcement.. 
(c)CompensationSection 5315 of title 5, United States Code, is amended by inserting after Assistant Attorneys General (10) the following:  
Assistant Attorney General for Trade Law Enforcement.. 
EEffective Date 
551.Effective dateExcept as provided in sections 521(b), 538(b), and 542(c), the amendments made by this title shall apply with respect to determinations made under title VII of the Tariff Act of 1930 that— 
(1)are made with respect to investigations initiated or petitions filed on or after the date of the enactment of this Act; or 
(2)have not become final as of such date of enactment. 
VISafeguard amendments 
ASafeguards in General 
601.Amendments to chapter 1 of title II of the Trade Act of 1974 
(a)Test for positive adjustments to import competitionSection 201(a) of the Trade Act of 1974 (19 U.S.C. 2251(a)) is amended by striking be a substantial cause of serious injury, or the threat thereof, and inserting cause or threaten to cause serious injury. 
(b)Investigations and determinationsSection 202 of such Act (19 U.S.C. 2252) is amended— 
(1)in subsection (b)(1)(A), by striking be a substantial cause of serious injury, or the threat thereof, and inserting cause or threaten to cause serious injury; 
(2)by amending subsection (b)(1)(B) to read as follows: 
 
(B)For purposes of this section, the term cause refers to a cause that contributes significantly to serious injury, or the threat thereof, to the domestic industry but need not be equal to or greater than any other cause.; 
(3)in subsection (c)— 
(A)by amending paragraph (1)(A) to read as follows: 
 
(A)with respect to serious injury— 
(i)change in the level of sales, production, productivity, capacity utilization, profits and losses, and employment; 
(ii)the significant idling of productive facilities in the domestic industry; 
(iii)the inability of a significant number of firms to carry out domestic production operations at a reasonable level of profit; and 
(iv)significant unemployment or underemployment within the domestic industry;; 
(B)in paragraph (1)(B)— 
(i)in clause (iii) by striking ; and and inserting , and; and 
(ii)by inserting after clause (iii) the following: 
 
(iv)foreign production capacity, foreign inventories, the level of demand in third country markets, and the availability of other export markets to absorb any additional exports; and; 
(C)by amending paragraph (1)(C) to read as follows: 
 
(C)with respect to cause— 
(i)the rate, amount, and timing of the increase in imports of the product concerned in absolute and relative terms, including whether there has been a substantial increase in imports over a short period of time; and 
(ii)the share of the domestic market taken by increased imports.; 
(D)by redesignating paragraphs (3) through (6) as paragraphs (5) through (8), respectively; 
(E)by striking paragraph (2) and inserting the following: 
 
(2)In making determinations under subparagraphs (A) and (B) of paragraph (1), if domestic producers internally transfer, including to affiliated persons as defined in section 771(33) of the Tariff Act of 1930, significant production of the article like or directly competitive with the imported article for the production of a downstream article and sell significant production of the article like or directly competitive with the imported article in the merchant market, then the Commission, in determining market share and the factors affecting financial performance set forth in subparagraphs (A) and (B) of paragraph (1), shall focus primarily on the merchant market for the article like or directly competitive with the imported article. 
(3)In making determinations under subsection (b), the Commission shall— 
(A)consider the condition of the domestic industry over the course of the relevant business cycle, but may not aggregate the causes of declining demand associated with a recession or economic downturn in the United States economy into a single cause or threat of serious injury; and 
(B)examine factors other than imports which may cause or threaten to cause serious injury to the domestic industry.The Commission shall include the results of its examination under subparagraph (B) in the report submitted by the Commission to the President under subsection (e). 
(4)In making determinations under subsection (b), the Commission shall consider whether any change in the volume of imports that has occurred since a petition under subsection (a) was filed or a request under subsection (b) was made is related to the pendency of the investigation, and if so, the Commission may reduce the weight accorded to the data for the period after the petition under subsection (a) was filed or the request under subsection (b) was made in making its determination of serious injury, or the threat thereof.; and 
(F)in paragraph (5), as so predesignated— 
(i)by striking and (B) and inserting , (B), and (C); and 
(ii)by striking be a substantial cause of serious injury, or the threat thereof, and inserting cause or threaten to cause serious injury; 
(4)in subsection (d)— 
(A)in paragraph (1)(A)(ii), by striking be, or likely to be a substantial cause of serious injury, or the threat thereof, and inserting cause, or be likely to cause, or threaten to cause, or be likely to threaten to cause, serious injury; 
(B)in paragraph (1)(C), in the matter following clause (ii), by striking a substantial cause of serious injury, or the threat thereof, and inserting causing or threatening to cause serious injury; 
(C)by amending paragraph (2)(A) to read as follows: 
 
(2) 
(A)When a petition filed under subsection (a) or a request filed under subsection (b) alleges that critical circumstances exist and requests that provisional relief be provided under this subsection with respect to imports of the article identified in the petition or request, the Commission shall, not later than 45 days after the petition or request is filed, determine, on the basis of available information, whether— 
(i)there is clear evidence that increased imports (either actual or relative to domestic production) of the article are causing or threatening to cause serious injury to the domestic industry producing an article like or directly competitive with the imported article; and 
(ii)delay in taking action under this chapter would cause damage to that industry that would be difficult to repair.In making the evaluation under clause (ii), the Commission should consider, among other factors that it considers relevant, the timing and volume of the imports, including whether there has been a substantial increase in imports over a short period of time, and any other circumstances indicating that delay in taking action under this chapter would cause damage to the industry that would be difficult to repair.; and 
(D)in paragraph (2)(D), by striking 30 and inserting 20. 
(c)Presidential determinations 
(1)Action by PresidentSection 203(a) of the Trade Act of 1974 (19 U.S.C. 2253(a)) is amended— 
(A)in paragraph (1)(A), by striking and provide greater economic and social benefits than costs and inserting and will not have an adverse impact on the United States clearly greater than the benefits of such action; 
(B)in paragraph (2)(F)(ii), by striking compensation; and inserting the following: compensation, except that the President shall give substantially greater weight to the factors set out in clause (i) than to those set out in clause (ii) and this clause;; and 
(C)by amending paragraph (2)(I) to read as follows: 
 
(I)the potential for harm to the national security of the United States; and. 
(2)Implementation of action recommended by Commission 
(A)Section 203(c) of the Trade Act of 1974 (19 U.S.C. 2253(c)) is amended by striking 90 and inserting 60. 
(B)Section 152(c)(1) of the Trade Act of 1974 (19 U.S.C. 2192(c)(1)) is amended by striking not counting any day which is excluded under section 154(b), and inserting counting all calendar days in the case of a resolution described in subsection (a)(1)(A), and not counting any day which is excluded under section 154(b) in the case of a resolution described in subsection (a)(1)(B),. 
(d)Conforming amendments 
(1)Section 203(e)(6)(B) of the Trade Act of 1974 (19 U.S.C. 2253(e)(6)(B)) is amended by striking substantially. 
(2)Section 264(c) of the Trade Act of 1974 (19 U.S.C. 2354(c)) is amended by striking a substantial cause of serious injury or threat thereof and inserting causing or threatening to cause serious injury. 
(3)Section 154(b) of the Trade Act of 1974 (19 U.S.C. 2194(b)) is amended by striking the matter that precedes paragraph (1) and inserting the following: 
 
(b)The 60-day period referred to in section 203(c) and the 90-day period referred to in section 407(c)(2) shall be computed by excluding—. 
BFair Trade with China 
611.Clarification of standard for Presidential action on ITC finding of market disruption 
(a)Amendments to standard for Trade Representative’s recommendation to the PresidentSection 421(h)(2) of the Trade Act of 1974 (19 U.S.C. 2451(h)(2)) is amended— 
(1)by striking (2) Within and inserting (2)(A) Within; and 
(2)by adding at the end the following: 
 
(B)In making a recommendation to the President under subparagraph (A), the Trade Representative shall consider the facts found, or conclusions drawn, by the Commission as they are reported to the Trade Representative, and the Trade Representative may not conduct an additional review or reconsideration of the facts found or conclusions reached by the Commission. 
(C)If the Commission in its report makes an affirmative finding of market disruption, the Trade Representative shall apply a presumption in favor of relief to prevent or remedy the market disruption. 
(D)The following factors may not be used as the basis of a recommendation by the Trade Representative to recommend denying relief under this section: 
(i)The presence or absence (whether actual or potential) of third-country imports of the product under investigation. 
(ii)Any results of the econometric model known as the Commercial Policy Analysis System (COMPAS) or equivalent model.. 
(b)Amendments to standard for Presidential actionSection 421(k) of the Trade Act of 1974 (19 U.S.C. 2451(k)) is amended by adding at the end the following: 
 
(3)The President’s determination shall be based on the facts found, or conclusions drawn, by the Commission as they are reported to the Trade Representative under subsection (g). 
(4)If the Commission in its report makes an affirmative finding of market disruption, the President shall apply a presumption in favor of relief to prevent or remedy the market disruption. 
(5)Any determination by the President under paragraph (1) that providing import relief is not in the national economic interest of the United States may not be based on the following factors: 
(A)The presence or absence (whether actual or potential) of third-country imports of the product under investigation. 
(B)Any results of the econometric model known as the Commercial Policy Analysis System (COMPAS) or equivalent model.. 
CReport on Doha Round 
621.Report 
(a)In generalNot later than 6 months after the date of the enactment of this Act, the United States Trade Representative shall submit to the Congress a report explaining in detail how agreements resulting from negotiations on the Doha Development Agenda of the World Trade Organization will implement the provisions of the Agreement on Antidumping, the Agreement of Subsidies and Countervailing Measures, and the Agreement on Safeguards, as such agreements were approved by the Congress under section 101 of the Uruguay Round Agreements Act (19 U.S.C. 3511), as those provisions relate to the following issues: 
(1)The standard of review in the application of the Agreement on Antidumping, the Agreement on Subsidies and Countervailing Measures (SCM), and the Agreement on Safeguards. 
(2)Analysis of injury causation nonattribution under the WTO in the agreements referred to in paragraph (1). 
(3)The use of threat of injury analysis under the agreements referred to in paragraph (1). 
(4)The use of advisory opinions under the agreements referred to in paragraph (1). 
(5)Consideration of sunset review waivers under the Agreement on Antidumping and the Agreement on SCM. 
(6)The application of a facts available standard under the Agreement on Antidumping and the Agreement on SCM. 
(7)Analysis of subsidies in the context of a privatization under the Agreement on SCM. 
(8)The treatment of export restraints under the Agreement on SCM. 
(9)The use of benchmark prices under the Agreement on SCM. 
(10)The application of pass-through analysis under the Agreement on SCM. 
(11)The treatment of equity infusions under the Agreement on SCM. 
(12)The treatment of nonperforming loans under the Agreement on SCM 
(13)The absence of a requirement to investigate unforeseen developments in analyses under the Agreement on Safeguards. 
(14)The absence of a requirement to show sudden and sharp increases in imports in analyses under the Agreement on Safeguards. 
(15)The use of multiple averaging periods under the Agreement on Antidumping. 
(16)The calculation of the all others rate under the Agreement on Antidumping. 
(17)Analysis of zeroing under the Agreement on Antidumping. 
(18)Analysis of selling, general and administrative expenses, and profit under article 2.2.2(ii) of the Agreement on Antidumping. 
(b)DefinitionsIn this section: 
(1)Agreement on AntidumpingThe term Agreement on Antidumping means the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade 1994 referred to in section 101(d)(7) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(7). 
(2)Agreement on Subsidies and Countervailing Measures; Agreement on SCMThe terms Agreement on Subsidies and Countervailing Measures and Agreement on SCM means the Agreement on Subsidies and Countervailing Measures referred to in section 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)). 
(3)Agreement on SafeguardsThe term Agreement on Safeguards means the Agreement on Safeguards referred to in section 101(d)(13) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(13)).  
VIIMiscellaneous provisions 
701.ConstructionThe amendments made by this Act shall not be construed to create any inference with respect to the interpretation of the provisions of law amended by this Act as such provisions were in effect before the enactment of this Act. 
702.Application to goods from Canada and MexicoPursuant to section 1902 of the North American Free Trade Agreement and section 408 of the North American Free Trade Agreement Implementation Act, the amendments made by this Act shall apply to goods from Canada and Mexico. 
 
